       Case 3:19-cv-00018-HTW-LRA Document 1 Filed 01/09/19 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

KIMBERLY CROSBY                                                                      PLAINTIFF


VS.                                        CIVIL ACTION NO. _________________________
                                                                3:19-cv-18-HTW-LRA


FEDEX FREIGHT, INC.                                                               DEFENDANTS

                                   NOTICE OF REMOVAL

TO:    John H. Ott, Esq.
       Todd B. Ott, Esq.
       OTT LAW FIRM
       Post Office Box 1684
       McComb, MS 39649

       Joshua P. Ginn
       Attorney at Law
       567 Highway 51, Suite C
       Ridgeland, MS 39157

       ATTORNEYS FOR PLAINTIFF

       Anita E. Wray
       Madison County Circuit Clerk
       Post Office Box 1626
       Canton, MS 39046

       MADISON COUNTY CIRCUIT CLERK

       Please take notice that FedEx Freight, Inc., Defendant in this action, appears specially (so

as to reserve any and all defenses including, without limitation, those available under Rule 12 of

the Federal Rules of Civil Procedure) and file this, its Notice of Removal of this action from the

Circuit Court of Madison County, Mississippi, to the United States District Court for the

Southern District of Mississippi, Northern Division, and in support hereof, would respectfully

show as follows:
       Case 3:19-cv-00018-HTW-LRA Document 1 Filed 01/09/19 Page 2 of 9



       1.      Plaintiff, Kimberly Crosby (“Plaintiff”) originally commenced this action on May

10, 2017, by filing a Complaint against Federal Express Corporation in the Circuit Court of

Hinds County, Mississippi, No. 25CI1:17-cv-00285-TTG, alleging a cause of action for

negligence arising from a motor vehicle accident occurring on or about on December 7, 2016, on

Interstate 55 at or near the intersection of Sowell Road in Canton, Madison County, Mississippi.

See Exhibit “A” hereto. By Order dated June 29, 2017, this action as transferred to the Circuit

Court of Madison County, Mississippi. See Exhibit “B” hereto. Thereafter, the Circuit Court of

Madison County entered an Agreed Order allowing the Plaintiff “to file an Amended Complaint

naming FedEx Freight, Inc., as the Defendant, herein, with all claims against Federal Express

Corporation being dismissed. See Exhibit “C” hereto.

       2.      Plaintiff filed her Amended Complaint against FedEx Freight, Inc., on November

14, 2018. A true and correct copy of the Plaintiff’s Amended Complaint against FedExFright,

Inc., is attached as Exhibit “D” hereto. The Plaintiff subsequently caused a Summons to be

issued by the Madison County Circuit Clerk to FedEx Freight, Inc. on December 11, 2018,

which was subsequently served on its counsel of record. See Exhibit “E” hereto.

       3.      As set forth in her Amended Complaint, Plaintiff seeks to recover a variety of

damages, “including but not limited to: damage to her vehicle; loss of use of her vehicle; past

and present pain and suffering; and all medical expenses incurred as a result of her injuries.” See

Exhibit “D” hereto, at ¶ 5.

       4.      Pursuant to 28 U.S.C. § 1332, it is facially apparent from Plaintiffs’ Complaint

that the amount in controversy in this matter exceeds the sum of $75,000.00. As set forth above,

Plaintiff seeks a variety of damages, including medical bills, past and present pain and suffering,

as well as property damages for damage and loss of use of her vehicle. See Exhibit “D” hereto,



                                                 2
       Case 3:19-cv-00018-HTW-LRA Document 1 Filed 01/09/19 Page 3 of 9



at ¶ 5. Given these allegations, it is clear that the amount in controversy exceeds the

jurisdictional limit of this Court. See Colony Ins. Co. v. Ropers of Hattiesburg, LLC, 2011 WL

1226095, * 3 (S.D. Miss. March 29, 20111) (holding that “compensatory damages sought in the

underlying tort suits also would most probably result in the amount in controversy requirement

being met,” where such sought damages for “past and future medical expenses; past and future

lost wages; past and future physical pain and suffering; and past and future emotional distress

and anxiety.”); Anderson v. Wells Fargo Bank, NA, 2015 WL 4775356, * 2 (S.D. Miss. August

13, 2015) (“Likewise, Mississippi’s federal courts have held that ‘Mississippi juries routinely

award damages for pain and suffering and/or mental or emotional damages in excess of

$75,000.’”) (quoting Holmes v. Citifinancial Mortgage Co., Inc., 436 F.Supp.2d 829, 832 (N.D.

Miss. 2006)); see also Steilberg v. Bradley, 2016 WL 1455454, * 2 (S.D. Miss. April 12, 2016);

Jenkins v. Kellogg Co., 2009 WL 2005162, * 4 (N.D. Miss. July 6, 2009) (finding that amount in

controversy was satisfied where plaintiff sought damages for “medical expenses, mental anguish,

emotional distress, pain and suffering, and lost wages.”). Additionally, Plaintiff’s counsel has

orally advised that he believes the value of the case to be equal to or in excess of $100,000.00.

See Jenkins v. Kellogg Co., 2009 WL 2005162, * 4 (N.D. Miss. July 6, 2009) (holding that

defendants “have satisfactorily proven that the amount in controversy exceeds $75,000” based, at

least in part, on plaintiff’s settlement demand in excess of jurisdictional limit).

       5.      This civil action is one of which this Court has original jurisdiction pursuant to 28

U.S.C. § 1332 (diversity of citizenship), in that the controversy giving rise to this civil action is

properly between citizens of different states and wherein the amount in controversy exceeds the

sum of $75,000.00, exclusive of interest and costs.




                                                   3
       Case 3:19-cv-00018-HTW-LRA Document 1 Filed 01/09/19 Page 4 of 9



       6.      As set forth in the Amended Complaint, Plaintiff “is an adult resident citizen of

the State of Mississippi residing in Hinds County, Mississippi.” See Exhibit “D” hereto, at ¶ 1.

       7.      As set forth in the attached Declaration of John Hicks, a Senior Analyst-Liability

Claims, FedEx Freight, Inc., is incorporated in the State of Arkansas, and has a principal address

and place of business located at 2200 Forward Drive, Harrison, Arkansas, 72601. See Exhibit

“F” hereto.

         PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN MET

       A.      This Case Is Properly Removable

       8.      This case is properly removable to this Court pursuant to 28 U.S.C. § 1441(a),

which provides in pertinent part as follows:

       Except as otherwise expressly provided by Act of Congress, [1] any civil action
       brought in a state court of which the district courts of the United States have
       original jurisdiction, [2] may be removed by the defendant or the defendants, to
       the District Court of the United States for the district or division embracing the
       place where such action is pending. . . .

28 U.S.C. § 1441(a) (emphasis added).

       9.      As will be explained in more detail below, this Court has original jurisdiction

(diversity jurisdiction) of this case, pursuant to 28 U.S.C. § 1332(a), as amended, which provides

in pertinent part as follows:

               a.      The district court shall have original jurisdiction of all civil actions where
                       the matter in controversy exceeds the sum or value of $75,000.00,
                       exclusive of interest and cost, and is between … citizens of different
                       States. …

28 U.S.C. § 1441(a)(1).

       10.     Additionally, the United States District Court for the Southern District of

Mississippi, Northern Division, is the district and division embracing the location of the state




                                                  4
          Case 3:19-cv-00018-HTW-LRA Document 1 Filed 01/09/19 Page 5 of 9



court where this suit is currently pending; specifically, the Circuit Court of Madison County,

Mississippi.

          B.    This Removal Is Timely

          11.   Pursuant to 28 U.S.C. §1446 (b)(1), a notice of removal can be filed within thirty

(30) days after receipt “through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based … .” 28 U.S.C. §1446

(b)(1).

          12.   Defendant, FedEx Freight, Inc., was served with process in this matter on or about

December 11, 2018, the date the Summons was issued to FedEx Freight, Inc., by the Circuit

Court of Madison County. See Exhibit “E” hereto. Thus, as FedEx Freight, Inc., is removing

this case within thirty (30) days of service of the Summons and Amended Complaint in this

matter, removal is timely pursuant to 28 U.S.C. §1446 (b)(1). See Murphy Brothers, Inc. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344, 355-56, 119 S.Ct. 1322, 1328-1330 (1999) (30-day

period for removal runs from service of summons).

          C.    Required Documents And Notice To Clerk Given

          13.   Pursuant to 28 U.S.C. § 1446(a), copies of “all process, pleadings, and orders

served upon” Defendant, FedEx Freight, Inc., which to date consists of the Summons and

Amended Complaint, are attached collectively as Exhibit “E” hereto. Pursuant to L.U.Civ.R.

5(b)(1), a true and correct certified copy of the entire Circuit Court file is attached as Exhibit “G”

hereto, and is also being filed in the format required by this Court’s Administrative Procedures

for Electronic Case Filing simultaneously herewith.




                                                  5
       Case 3:19-cv-00018-HTW-LRA Document 1 Filed 01/09/19 Page 6 of 9



       14.     Additionally, contemporaneous with the filing of this Notice of Removal,

Defendants are filing a copy of the same with the Clerk of the Circuit Court of Madison County,

Mississippi, in accordance with 28 U.S.C. §1446(d).

                            DIVERSITY JURISDICTION EXISTS

       15.     As explained below, this Court has original diversity jurisdiction over this case,

pursuant to 28 U.S.C. § 1332(a), because the Plaintiff and Defendant are citizens of different

states, and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

       A.      Diversity Of Citizenship Exists

       16.     As set forth in the Complaint, the Plaintiff is an adult resident citizen of Hinds

County, Mississippi. See Exhibit “A” hereto, at ¶ 1.

       17.     As confirmed in the attached Declaration of John Hicks, FedEx Freight, Inc., is

incorporated in the State of Arkansas, and has a principal address and place of business located

at 2200 Forward Drive, Harrison, Arkansas, 72601. See Exhibit “F” hereto.

       18.     There are no further parties to this suit beyond the Plaintiff and Defendant, FedEx

Freight, Inc. Because the Plaintiff is a resident citizen domiciled in the State of Mississippi, and

because Defendant, FedEx Freight, Inc. , is a citizen/domicile of a state other than Mississippi,

there is complete diversity of citizenship, pursuant to 28 U.S.C. § 1332(a)(1).

       B.      Amount In Controversy Met

       19.     The Plaintiff’s Amended Complaint expressly seeks damages for medical bills,

past and present pain and suffering, as well as property damages for damage and loss of use of

her vehicle. See Exhibit “D” hereto, at ¶ 5. Based on these allegations, it is facially apparent

from the Amended Complaint that the amount in controversy exceeds the jurisdictional limit of

this Court. See Colony Ins. Co., 2011 WL 1226095 at * 3 (“compensatory damages sought in the



                                                  6
       Case 3:19-cv-00018-HTW-LRA Document 1 Filed 01/09/19 Page 7 of 9



underlying tort suits also would most probably result in the amount in controversy requirement

being met,” where such sought damages for “past and future medical expenses; past and future

lost wages; past and future physical pain and suffering; and past and future emotional distress

and anxiety.”); Anderson, 2015 WL 4775356 at * 2 (“Likewise, Mississippi’s federal courts have

held that ‘Mississippi juries routinely award damages for pain and suffering and/or mental or

emotional damages in excess of $75,000.’”) (quoting Holmes, 436 F.Supp.2d at 832). Moreover,

Plaintiff’s counsel has represented that he possesses a belief that value of the case equals or

exceeds $100,000.00. See Jenkins, 2009 WL 2005162 at * 4.

       C.       Rule of Unanimity Inapplicable

       20.      As FedEx Frieght is the sole remaining Defendant, the rule of unanimity is

inapplicable.

       21.      FedEx Frieght, Inc., reserves the right to amend or supplement this Notice of

Removal as warranted.

       WHEREFORE, PREMISES CONSIDERED, Defendant, FedEx Freight, Inc., requests

that this Court proceed with adjudication of this case as if it had been originally filed herein, and

that further proceedings in the Circuit Court of Madison County, Mississippi, be hereby stayed.

       Respectfully submitted, this the 9th day of January, 2019.

                                       FEDEX FREIGHT, INC.


                               By:     /s/ Leo J. Carmody, Jr.
                                       Stuart Robinson, Jr. (MSB No. 5624)
                                       Leo J. Carmody, Jr. (MSB No. 100738)




                                                  7
      Case 3:19-cv-00018-HTW-LRA Document 1 Filed 01/09/19 Page 8 of 9



OF COUNSEL:

WELLS, MARBLE & HURST, PLLC
300 Concourse Boulevard, Suite 200
Ridgeland, MS 39157

Mailing Address:
Post Office Box 131
Jackson, MS 39205-0131

Ph:    (601)605-6900
Fax: (601)605-6901
E-Mail:srobinson@wellsmarble.com

Post Office Box 2477
Oxford, MS 38655

Ph:    (662) 236-1500
Fax: (662) 236-2374
Email: lcarmody@wellsmarble.com




                                     8
       Case 3:19-cv-00018-HTW-LRA Document 1 Filed 01/09/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I, Leo J. Carmody, Jr., hereby certify that I have served, via United States first-class mail,

postage prepaid, a true and correct copy of the above and foregoing Notice of Removal to:

       John H. Ott, Esq.
       Todd B. Ott, Esq.
       OTT LAW FIRM
       Post Office Box 1684
       McComb, MS 39649
       ottesq@bellsaouth.net
       toddbott@bellsouth.net

       Joshua P. Ginn
       Attorney at Law
       567 Highway 51, Suite C
       Ridgeland, MS 39157
       jpginn@gmail.com

       ATTORNEYS FOR PLAINTIFF

       SO CERTIFIED, this the 9th day of January, 2019.


                                                      /s/ Leo J. Carmody, Jr.
                                                      Leo J. Carmody, Jr.




                                                 9
